Citation Nr: 1102941	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from August 1965 to December 
1967.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In September 2008, the Board remanded this matter in order to 
permit the RO to adjudicate the newly raised issue of whether new 
and material evidence had been submitted to reopen the previous 
determination that the character of the appellant's discharge is 
a bar to the receipt of benefits administered by VA, except 
health care benefits authorized by Chapter 17, Title 38, United 
States Code.  In January 2010, the RO issued an administrative 
decision which confirmed the previous denial that indicated that 
the appellant's period of service from August 1965 to December 
1967 was dishonorable for VA purposes, except for health care 
benefits authorized by Chapter 17, Title 38, United States Code.  
Thereafter, the RO's September 2010 supplemental statement of the 
case addressed the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD), to include for compensation 
and for treatment purposes.

The Board's decision below has denied service connection for 
PTSD.  Accordingly, any remaining issues concerning the status of 
the appellant's discharge have been rendered irrelevant for 
purposes of this appeal.  See 38 C.F.R. § 3.360 (2010).  As noted 
in 38 C.F.R. § 3.360(c), "[i]n making determinations of health-
care eligibility the same criteria will be used as is now 
applicable to determinations of service incurrence and in line of 
duty when there is no character of discharge bar."  Id.


FINDING OF FACT

The appellant does not have PTSD due to his military service, and 
a diagnosis of PTSD based on an independently verifiable 
inservice stressor is not shown.




CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's June 2004 and November 2008 letters 
advised the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With 
respect to the Dingess requirements, the November 2008 letter 
provided the appellant with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  Accordingly, the RO effectively satisfied the 
notice requirements with respect to the issue on appeal.  

The duty to assist the appellant has also been satisfied in this 
case.  The RO has obtained all of the appellant's available 
service treatment records, and his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO has also obtained a VA medical examination and 
opinion concerning the existence and etiology of the appellant's 
current psychiatric status.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who 
conducted the August 2010 VA examination for PTSD, had reviewed 
the appellant's claims folder, including the appellant's 
inservice and post service treatment records.  In addition, the 
VA examiner performed an examination of the appellant, which 
included obtaining a history of his condition directly from the 
appellant.  Based upon this review and examination, the VA 
examiner rendered diagnoses and opinions, and provided a 
supporting basis for these conclusions.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Accordingly, the duty to assist has been fulfilled.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In September 2008, and again in May 2010, the Board remanded this 
case for additional development by the RO.  Specifically, the RO 
was to provide an additional notice letter to the appellant; 
adjudicate the issue of whether new and material evidence had 
been submitted sufficient to reopen the previous determination, 
made in July 1978, that the character of the appellant's 
discharge is a bar to the receipt of benefits administered by VA, 
except health care benefits authorized by Chapter 17, Title 38, 
United States Code; and provide the appellant with a VA 
examination relating to his claimed PTSD.  Given the RO's 
November 2008 notice letter, the RO's January 2010 administrative 
decision, and the August 2010 VA examination for PTSD, the 
directives of the Board's prior remands have been accomplished.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the appellant or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims has held 
that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304.  Furthermore, if the 
claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009), with 75 Fed. Reg. 39843 
(2010).

After reviewing the claims file, the Board finds that the 
appellant has established inservice stressors.  Specifically, he 
claims that he was exposed to rifle and mortar fire on multiple 
occasions during his active duty service.  Moreover, a May 2005 
response from U. S. Armed Services Center for Unit Records 
Research (CURR) (since renamed the U.S. Army and Joint Services 
Records Research Center, or JSRRC) indicated that some of the 
appellant's claimed stressors had been verified.  Specifically, 
the CURR response noted that Cu Chi received mortar and rifle 
fire on March 15, 1967, and mortar fine on November 23 and 24, 
1967.    

Post service treatment records reflect intermittent diagnoses of 
PTSD since 2004.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007) (holding that a current disability exists if the diagnosed 
disability is present at the time the claim is filed or during 
the pendency of the claim, even if the disability resolves prior 
to adjudication).  However, none of these post service treatment 
records link any of these diagnoses of PTSD to any specific 
inservice stressor. 

Although post service treatment records in evidence included 
diagnoses of PTSD, a review of the appellant's claims file failed 
to reveal any link, established by medical evidence, between 
current symptoms and an inservice stressor.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  

In August 2010, the appellant underwent a VA examination for 
PTSD.  The VA examiner noted that the appellant's claims file had 
been reviewed, and that the appellant was thoroughly examined and 
interviewed for a period of 90 minutes.  The examination report 
noted that the appellant had confirmed inservice stressors 
relating to his having been exposed to mortar and rifle fire in 
March 1967, and mortar fire in November 1967.  Following a mental 
status examination, the report concluded with diagnoses of 
alcohol dependence and polysubstance dependence.  Moreover, the 
VA examiner noted that based on examination, the appellant does 
not meet the diagnostic criteria for PTSD.  The VA physician 
further noted that "[t]he symptoms he does report do not cause 
clinically significant impairment and are in large part 
attributed to his history of alcohol and drug dependence."

The Board acknowledges that the appellant has been diagnosed with 
alcohol dependence and polysubstance dependence multiple times 
during the course of this appeal.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  Nevertheless, the law and 
regulations provide that no compensation shall be paid if a 
disability is the result of the appellant's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 
105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  
VA's General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 
(1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The preponderance of the evidence is against the appellant's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 5107.  
The appellant does not have PTSD due to his military service, and 
a diagnosis of PTSD based on an independently verifiable 
inservice stressor is not shown.  Without any link, established 
by medical evidence, between current symptoms and an inservice 
stressor, the requirements for a grant of service connection for 
PTSD are not met.  38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


